DOWDELL, J.
The defendant was tried and conAdcted for a violation of section 5505 of the Code. This statute Avas amended (Acts, 1900-01, p. 1215), so as to extend its pnmsions to any one Avho knowingly interferes with, hires, employs, entices away or induces to *95leave the rented premises of another, “any renter or share-croppers,” etc. ■ The present prosecution, however, is not affected by anything added to the statute by the amendment, since the offense charged is that of enticing away a laborer or servant, which is the same under 1he amended statute, as it was in the original. While the punishment is the same, the-enticing; away of a laborer or servant is a different offense from that of enticing- a.way a renter, or a share-cropper. The latter two were made the. subject (if offense by the amendment. A conviction can not be had on a charge of .enticing away a laborin' or servant by proof of enticing away a renter, or a share-cropper. The complaint here charges the defendant with having violated the statute in that he, defendant, “knowingly interfered with, hired, engaged, enticed away, or induced Charlie- Austin alias Dock Austin, a laborer or servant, who had stipulated or contracted in writing to serve affiant,” etc. The writ-, ten contract introduced in evidence, and which is set out in have verba. in the transcript, shows that the relation of master and servant, or hirer and laborer, was- to begin at some future date, which was fixed by the terms of the contract upon the completion of the. gathering of the crop, which the said Austin had made during the current year on the land of the prosecutor Hall.
The evidence on the. part of the State showed, and this without conflict, fluff at the time of the alleged enticing away by the defendant of the said Austin, on the 20th' day of November, the said Austin had not then completed the gathering of the crop, which he had made on the prosecutor’s land. Tt was thus made clear and without dispute, that at this time, Austin was not in the service of the prosecutor, Hall, as a laborer or servant, and that such relation was yet dependent upon the happening of a certain event in the future. In Tarpley v. State, 79 Ala. 274, it was said: “The statute, in our opinion, very clearly prohibits the hiring of a, servant or laborer after he has abandoned the sendee of a master, as well as before, provided the hiring he, within the term of service covered by the written contract, and. before its expiration.” (The italics are ours.) In the present case the hiring or enticing .away, was not within *96the term of service of the said Austin, as a servant or laborer, covered by the written contract, but before such term of service had commenced. The defendant was entitled to the general charge as requested, and the trial court erred in its refusal;
Moreover, the complaint is insufficient to support a prosecution. The affidavit is, that affiant lias reason to believe and does believe that the offense had been committed, etc. This is not the equivalent of an affinna.tion of the existence of a -probable cause for believing,. See Monroe v. State, ante. p. 88, and Townsend v. State, ante, p. 91.
The judgment of the county court will he reversed, and one will be rendered here discharging the defendant.
Reversed and rendered.